             Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 1 of 29




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 MASSACHUSETTS LABORERS' HEALTH
 AND WELFARE FUND, and TRUSTEES OF
 THE MASSACHUSETTS LABORERS'
                                                          CNIL ACTION NO.
 HEALTH AND WELFARE FUND, as
 Fiduciaries,

                     Plaintiffs,

                         V


 BLUE CROSS BLUE SHIELD OF                                COMPLAINT
 MASSACHUSETTS,

                     Defendant.




                                       INTRODUCTION

        1.      This is a case of a fiduciary violating its fiduciary duties and thwarting its co-

fiduciary at every turn to avoid revealing the extent of its misconduct. The defendant is Blue Cross

Blue Shield of Massachusetts ("BCBSMA"). Plaintiffs Massachusetts Laborers' Health              and

Welfare Fund (the "Fund") and the Trustees of the Fund ("Trustees") hired BCBSMA to perform

health insurance administrative services for the self-insured health benefit plan the Fund provides,

including by making benefit determinations with respect to how much in Fund assets should be

used to reimburse health care providers for services provided to the Fund's insureds.   BCBSMA's

agreement to provide those services conferred onto   it certain fiduciary duties under the Employee

Retirement Income Security Act ("ERIS     A"),29 U.S.C. $ 1001, et seq. One such duty was to act

solely in the interest of participants and beneficiaries of the insurance plan. Instead, BCBSMA

prioritized its relationships with healthcare providers and its own bottom line. BCBSMA regularly
               Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 2 of 29



priced health insurance claims in violation of its own governing payment policy, causing the Fund

to overpay millions of dollars to healthcare providers.

          2.      When the Fund brought effors to BCBSMA's attention, BCBSMA had one of two

responses.     In some   cases,   it denied the existence of any error-claiming that   secret contracts set

forth different billing rates for individual healthcare providers-and refused to allow the Fund to

review those contracts or how BCBSMA applied its billing policies and procedures to verifu this

explanation. In other cases, BCBSMA agreed that it or a provider had made a billing error but that

BCBSMA's system could not reverse the overpayment; instead, BCBSMA's auditing system

would automatically catch the error months later and retain an unauthorized30%o finder's fee for

oocatching"
               the error. Furthermore, when the Trustees-in an exercise of their fiduciary duties to

the Fund and its insureds-attempted to independently recover overpayments made to providers,

BCBSMA demanded that the Fund cease those efforts and also instructed the providers to

disregard the Fund's requests for repayment.

          3.      BCBSMA allowed millions of dollars of billing effors to deplete the Fund's         assets


and obstructed the Fund's efforts in recovering overpayments. BCBSMA failed to correct the

systemic issues that gave rise to such costly errors in the first place. Despite Plaintiffs' efforts to

work with BCBSMA, BCBSMA has refused to cooperate. BCBSMA continues to operate under

a cloak   of secrecy and refuses to provide any transparency to its co-fiduciary, the Trustees. The

only conclusion Plaintiffs can reach with the information BCBSMA will provide is that BCBSMA

caused    millions of dollars in claim overpayments in violation of the available payment rules.

Plaintiffs' best efforts to resolve those issues through good faith negotiations with BCBSMA failed

as a result     of BCBSMA's         repeated refusal   to provide any reasonable level of transparency

underlying its decision-making process with respect to the allocation of Fund assets toward



                                                        2
               Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 3 of 29




medical expenses. Plaintiffs     file suit against BCBSMA for its breaches of fiduciary duties,
contract, and the covenant of good faith and fair dealing, and for unfair and deceptive business

practices and acts. Plaintiffs seek legal damages and equitable relief in the form of an accounting

and access to key documents, including provider contracts and payment policies.

                                             PARTIES

        4.        The Massachusetts Laborers' Benefit Funds ("Mass Laborers") provides benefits

to members of the Laborers' Local Union in Massachusetts and parts of Northern New England.

Plaintiff Massachusetts Laborers' Health and Welfare Fund (the "Fund") operates independently

within Mass Laborers and its primary function is providing a self-funded health benefit plan (the

"Plan") to union members.

         5.       The Plan is governed by the Employee Retirement Income Security Act ("ERISA"),

2e   u.s.c.   $ r002(1), (4OxAXi).

         6.       The Fund is permitted to sue as a separate entity under 29 U.S.C. $ 1132(dX1).

         7.       Plaintiff Trustees   of the Fund ("Trustees")     are the formally     designated

"administrator" and "named fiduciary" of the Fund, as defined under ERISA, 29 U.S.C.               $


1002(16). As fiduciaries under ERISA, the Trustees are entitled to sue for appropriate relief under

29 U.S.C. $ 1132. Unless otherwise specified herein, the use of the term "the Fund" refers

generally both to the Fund itself and to the Trustees.

         8.       Defendant Blue Cross Blue Shield of Massachusetts ("BCBSMA") is a licensed

health insurance company in the Commonwealth of Massachusetts and an Independent Licensee

of the Blue Cross Blue Shield Association. It is headquartered at 101 Huntington Avenue, Suite

1300, Boston,    MA 02199-7611.

         9.       BCBSMA seryes as the Fund's claims administrator and fiduciary in handling

benefit claim pricing, determinations, notifications and payments, and managing Fund assets.

                                                   a
                                                   J
             Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 4 of 29




                                JURISDICTION AND VENUE

         10.   Subject matter jurisdiction exists pursuant to 28 U.S.C. $ 1331 (federal question

jurisdiction) because this case arises under ERISA, 29 U.S.C. $ 1132(e) and involves an ERISA

plan. Alternatively, the Court has supplemental jurisdiction over the state law claims pursuant to

28 U.S.C. $ 1367.

         11.   Venue   in the District of      Massachusetts   is   proper because BCBSMA is

headquartered in Massachusetts, Plaintiffs are present in this district, the claims submitted on

behalf of Fund beneficiaries were processed in Massachusetts, and the events at issue took place

in   Massachusetts. Similarly, the Court has personal jurisdiction over BCBSMA because            it   is

headquartered here.

                                 FACTUAL ALLEGATIONS

The Fund Offers a Self-Funded Health Insurance Plan to lts Union Members

         12.   Mass Laborers provides pension, annuity, health and welfare, and legal service

benefits to members of the Laborers' Local Union in Massachusetts and parts of Northern New

England. Such health and welfare benehts are provided pursuant to a self-insured health plan (the

"Plan"). The Fund's primary role is to provide the Plan.

         13.   A self-insured or self-funded plan is one in which the employer, or in this case a

multi-employer group managed by Mass Laborers, directly assumes the financial risk for providing

healthcare benefits to its employees.   All health insurance expenses   are therefore paid out   of the

employer's assets, which include employer and employee contributions. In contrast,    a   fully insured

plan is one in which the employer purchases an insurance contract from a health insurer for a set

premium (paid by the employer and/or employees), meaning that the health insurer directly

assumes the financial risk of providing healthcare benefits to employees.




                                                  4
             Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 5 of 29




       14.     Here, the Plan participants are union members and therefore not employees of the

same employer. The funding for the Plan is drawn completely from contributions from union

members' diffuse employers. Employer-financed benefits are part of members' union benefits.

The Fund holds the employers' contributions in trust and uses them to provide the Plan and pay

for the covered medical services received under the Plan by the Fund's insureds. Union members

make no such contributions except for in rare situations.

       15.     Though   all   contributions   to the Plan's   assets come from union members'

employers, union members are financially impacted by the healthcare costs incurred by the Fund.

As health and welfare costs increase, so does the amount of health benefit deductions in members'

paychecks.

       T6.     Most self-insured plan providers contract with a third-party administrator to

administer the policy, including by setting up a network of providers, processing the claims, and

determining the amount of benefits owed by the employer.

       17.     The Trustees have responsibility for administering the Plan and are thus collectively

an ERISA fiduciary that owes fiduciary duties to the Plan and its insureds.

The Trustees Hire BCBSMA to Administer the
Fund, Makine BCBSMA an ERISA Fiduciarv

       18.     The Trustees selected and hired BCBSMA to provide certain third-party

administrative services for the Plan, namely claims administration services.

       19.     The May 2006 Administrative Services Account Agreement ("ASA") between

BCBSMA and the Fund is the foundational document governing this arrangement. BCBSMA and

the Fund have renewed the ASA annually.

       20.     The ASA delegates to BCBSMA certain responsibilities that the Fund would

otherwise retain, including but not limited to handling and pricing claims, making medical policy


                                                  5
            Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 6 of 29




and authorization determinations, paying claims, recordkeeping, issuing benefit determination

notifications, and managing, controlling, receiving, handling, and then disposing of Plan assets.

BCBSMA assumed these responsibilities, engaged in these activities, and therefore became an

ERISA fiduciary.

        21.    BCBSMA charges the Fund a monthly administrative charge for providing these

services.

       22.     Under the ASA, the Fund must pay BCBSMA a weekly okorking capital amount"

that is BCBSMA's ooestimate of the amount needed to pay claims on a current basis."

       23.     BCBSMA pays healthcare providers directly from this working capital amount,

which BCBSMA holds in trust.

       24.     BCBSMA performs a monthly settlement calculation to determine whether               a


settlement amount is owed to the Fund-and therefore applied as a credit to its next weekly

working capital payment; or if a settlement amount is owed by the Fund-necessitating an increase

in the next payment by the Fund.

        25.    As a result of the duties BCBSMA has assumed as the claims administrator on

behalf of the Fund, it makes the final determination as to how much of the Fund's assets are used

to pay providers for health services offered to the Fund's insureds. As detailed herein, BCBSMA

keeps close control over how   it makes those decisions, such that the Fund has no ability to verifu

or control how its own assets are used. As a result of exercising discretionary authority or control

over the Fund's management or assets, BCBSMA is operating as a fiduciary under ERISA.

BCBSMA Ignores and/or Introduces Pricing Errors on the Front End
and Recovers e 307" tr'ee for 65Dis coverins" Them on the Back End

       26.     When a Plan participant receives healthcare, the claim goes directly to BCBSMA,

which prices   it   after applying BCBSMA's own medical policy guidelines, payment policy


                                                 6
            Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 7 of 29




guidelines, and private provider contracts. BCBSMA then sends the claim information and the cost

it assigns to the claim to the Fund.

       27.       The Fund, until January 2020, had access to only BCBSMA's medical policy and

payment policy guidelines, although it did not have access to how BCBSMA interpreted or applied

those policies. The Fund has never had access to the private provider contracts, which are contracts

between BCBSMA and individual providers that set forth completely different healthcare service

rates than those   in BCBSMA's operative payment policy. Accordingly, the Fund has no way of

knowing whether BCBSMA is actually pricing claims in accordance with the applicable guidelines

and contracts.

       28.       Once the Fund receives the price from BCBSMA, the Fund reviews the claim to

determine whether the Plan's policy covers the healthcare service at all. For example, the Fund

reviews whether the healthcare service arose from a workplace injury, in which case the Fund

might not cover the expense since the employer's workers' compensation insurance should cover

it instead. If the Plan covers the healthcare service, then the Fund pays the claim in the amount

BCBSMA decided. The Fund does not have access to the underlying information required to

question or verifu the amount of benefit payments that BCBSMA authorizes. Based on the final

claim price BCBSMA provides, the Fund decides the copayment, deductible, and coinsurance

exclusions for the Plan participant.

        29.      BCBSMA is obligated by law to accurately price claims and regularly review past

claims for errors or fraud and pursue payment recovery on them.

        30.      Pursuantto the ASA, inthe case of an erroneously paid claim, BCBSMA is required

to reimburse the Fund for the fulI amount of the incorrect payment if that payment "was made in

whole or in part on effoneous claim information originated" by BCBSMA or through any other



                                                  7
              Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 8 of 29




error by BCBSMA. BCBSMA therefore has a clear incentive to block the Fund's ability to identift

effors that BCBSMA has made, since BCBSMA is responsible for reimbursing the Fund for any

overpayments resulting from such errors. As detailed herein, BCBSMA has done just that, by

acting repeatedly to preclude the Fund from exercising its fiduciary duties to ensure that its assets

have been properly expended under the Plan.

       31.      BCBSMA conducts payment recovery processes and audits of its own, through

which it identifies erroneous claim payments it directed the Fund to make to providers. Pursuant

to the ASA, BCBSMA receives a recovery fee of 20% of any amount recovered on an overpaid

claim that was the product of fraud or was otherwise discovered through ooappropriate recovery

operations." BCBSMA only receives the recovery fee if the payment was "attributable to a third

party and not attributable to an error made by" BCBSMA. Under the ASA, the Fund is entitled to

receive the   full recovered   amount for overpayments made due       to BCBSMA errors, even if

BCBSMA caught the error using its own process.

       32.      Without notice or consent, BCBSMA increased its recovery fee from 20Yo to       30o/o


in 2018. In February 2021, after the Fund inquiried about the unauthorized fee increase, BCBSMA

presented a letter dated July 2,2018 purportedly to authorize the increase, but the Fund never

received that notification. The letter included a proposed amendment to the ASA, which, among

other things, increased BCBSMA's recovery fee from 20Yo to 30%. BCBSMA stated that this

amendment would be effective only when it received a signed copy of the amendment from the

Fund. Since the Fund never received the letter, they never signed the amendment or returned it to

BCBSMA. BCBSMA acknowledges that it never received a signed copy of the amendment from

the Fund. The recovery fee increase is therefore unauthorized, such that any recovery by BCBSMA

based on the 30%o fee, instead of 20%o, is improper and should be returned.




                                                  8
                 Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 9 of 29




            33.     The Fund has identihed numerous instances of BCBSMA causing an effor itself,

catching it, then fixing it. In such situations, all of the payment recovered must go back to the

Fund. The ASA does not permit BCBSMA to collect any money for fixing an enor it caused. But

BCBSMA has nevertheless made a practice of charging the unauthorized recovery fee in these

unauthorized situations. For example, on January 20,2020 BCBSMA priced a claim at $32,980.60

and transmitted this information to the Fund. On            April 20,2020, BCBSMA sent the Fund            an

adjustment on this claim, increasing the price to $35,206.96 due to a "provider billing error." But

the billed amount from the provider had not changed. On October29,2020, BCBSMAtransmitted

yet another adjustment. This time, BCBSMA decreased the price to $34,365.05 and stated that the

adjustment was due to a 'opricing change." Again, the billed charges remained the same. On

information and belief, the errors necessitating the adjustments were caused by BCBSMA, not the

provider. In the end, the third price BCBSMA provided the Fund constituted a savings of $841.91

from the second price. BCBSMA retained a30Yo fee on the $841.91, therefore charging $252.57

to correct its own effor.

            34.     BCBSMA does not provide the Fund with sufficient information or opportunity for

it to audit or review BCBSMA's work, including with respect to how it calculates the recovery fee

it charges the Fund. Nevertheless, on multiple occasions and during the regular course of business,

the Fund discovered enors BCBSMA made when pricing claims.

            35.     One such error involved BCBSMA's inpatient readmission policy, which provides

that if a patient is readmitted to a hospital within seven days of discharge and the readmission is

for   a   related diagnosis, the cost of the second hospital stay will be included in the price of the initial

admission. Hospitals typically bill events like this as two separate hospital admissions. BCBSMA

is familiar with this and has two separate stages in its internal claims pricing process to catch the



                                                        9
             Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 10 of 29




two admissions and bridge them into one. Nevertheless, in December 2020, the Fund found

numerous claims      in which BCBSMA incorrectly priced such events as two               separate hospital

admissions, therefore directly violating            its own inpatient readmission policy and inflating

healthcare costs for the Fund.

          36.    The Fund brought this pricing error to BCBSMA's attention. BCBSMA informed

the Fund that it would not be able to re-price the claim and correct the error on the front end to

avoid overpayment to the provider. BCBSMA also stated it would not immediately seek recovery

on those payments, as required by the ASA. Instead, BCBSMA said                   it would   catch the error

months later during its scheduled internal audit. This means that when BCBSMA finally "catches"

the error during its audit, it   will collect   the overpayments, and retain a30Yo recovery fee for finding

this error, even though the error was clearly caused by BCBSMA's failure to apply its own billing

policy.

          37.    One such example took place in 2019, when BCBSMA incorrectly priced two

claims    in violation of its inpatient readmission policy.          Rather than bridge the two hospital

admissions into one, BCBSMA priced them as two distinct admissions: $21,494.95 for the first

and $63,599.28 for the second. In July and August2}lg, BCBSMA discovered this error during

its provider audit, retracted the first admission, charged a30Yo recovery fee of $6,381.27 onit, and

retracted the second admission. BCBSMA then sent the Fund a bridged claim, which it priced as

$63,599.28 for both admissions.

          38. On September 26, 2019, the Fund contacted BCBSMA and explained that
BCBSMA had improperly collected the $6,381.21 recovery fee because BCBSMA had fixed an

error BCBSMA itself had caused. BCBSMA responded in agreement and explained that it had

adjusted the claim using an incorrect code, which generated the recovery fee. BCBSMA "intended




                                                         10
            Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 11 of 29




to" adjust the claim with a different code that "would not have resulted in a recovery fee being

charged." BCBSMA stated "the Fund should be credited this fee." To date, BCBSMA has not

credited the Fund for the $6,381.21 BCBSMA has acknowledged is owed. This is just one example

of the many recovery fees BCBSMA wrongfully collects after fixing effors it introduces.

       39.     BCBSMA has systematizedprofiting off of willful ignorance. It has built a system

in which it prices claims based off of data it knows is incorrect, later corrects claim pricing to what

it should have been in the first place, and then collects a recovery fee for "catching" the error.

BCBSMA has revealed its deceptive practice in at least one formal document-the Outpatient

Surgical Payment Policy. BCBSMA contributes to pricing effors by misapplying claims data or

using data it knows to be wrong. Although the ASA prohibits BCBSMA from profiting off of this

conduct by taking a recovery fee, BCBSMA has attempted             to circumvent that provision     by

"reserv[ing] the right . . . to adjust claim payments."

        40.     The Fund hired BCBSMA to price its claims because the Fund is not structured to

handle claims pricing and editing in-house. As a result, the Fund does not closely inspect every

claim BCBSMA processes. The erroneously priced claims the Fund has reported to BCBSMA

have been discovered by chance in the course      ofthe Fund's regular business. These erroneously

priced claims therefore likely represent just a small percentage of all claims incorrectly priced by

BCBSMA.

        41.     Further frustrating the Fund's ability to evaluate whether BCBSMA is properly

pricing claims is the lack of access the Fund has to the documents that set forth pricing rules. The

Fund has never had access to the private contracts BCBSMA has with providers. Moreover, in

January 2020, BCBSMA removed its general payment policies from its public website and moved

them to the BCBSMA provider portal, to which the Fund does not have access. On January 9,



                                                   11
            Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 12 of 29




2020, the Fund asked for access to the general payment policies, which is necessary to allow the

Fund to exercise its fiduciary duties to ensure that its assets are properly being expended.

BCBSMA refused to provide the Fund with the payment policies. Accordingly, the Fund has no

current information about how BCBSMA determines the cost of the healthcare services Plan

participants receive and the Fund pays for.

The Fund Hires Claimlnformatics to Conduct a Reeular Audit

         42. As     part   of the Fund's regular        audits   of its contractors, the Fund hired
Claimlnformatics, LLC ("Claimlnformatics"),         a   corporation that provides healthcare claim

payment review services to discover and recover improper payments in healthcare claims. On July

24,2018, the Fund hired Claimlnformatics to perform a payment integrity review of the Fund's

claims as processed and paid by BCBSMA.

         43.    Claimlnformatics was tasked with reviewing all claims BCBSMA priced and

processed on behalf of the Fund between 2016to2018, evaluate BCBSMA's administration of the

Plan, identifr overpayments, and pursue recovery on overpaid claims from the review period.

         44.    After just the first stage of its review, Claimlnformatics identified 5,574 claims that

had been paid in error and concluded that the Plan had overpaid providers by at least $1,402,687 .57

as a result. Claimlnformatics also found that Plan participants and beneficiaries had been

overcharged (through deductibles and coinsurance, for example) by at least $32,810.74.

         45.    The Fund performed a due diligence check of Claimlnformatics' findings and

agreed   with Claimlnformatics' conclusions.

         46.    One pricing error uncovered by Claimlnformatics was overpayments for

observation room stays, which hospitals use to periodically monitor and observe patients rather

than admit them to the hospital. BCBSMA's observation room billing policy at all relevant times




                                                  t2
                 Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 13 of 29




was to charge a one-day rate for observation room stays up to 24 hours and a two-day rate for stays

longer than24 hours, with an absolute cap aI the two-day rate.

             47.     In its investigation, Claimlnformatics found numerous observation room stays that

were less than24 hours long, but that were erroneously paid as two-day stays under the two-day

rate. This elror was caused by BCBSMA relying on the date span, rather than the actual hours,       of

the observation room stay. For example, a patient who was in an observation room from 10 PM

one night until 1 AM the following day would have been in the observation room for just three

hours. But in situations like this, BCBSMA regularly relied on the two-day date span rather than

the complete timeline and would have priced a three-hour stay as a two-day visit in contravention

of its own policy, such that BCBSMA would have improperly used Fund assets to pay the hospital

for    a   two-day rate instead of the proper single-day rate.

             48.     BCBSMA was aware of this systemic error and had even pursued partial recoveries

with the hospitals for this category of overpayment. On various dates between September 2017

and September 2018, BCBSMA reimbursed the Fund for $124,000 overpaid due to this error. But

this was just the tip of the iceberg. After reviewing each claim and contacting hospitals directly,

Claimlnformatics found that the Fund had overpaid an additional $505,612 due to BCBSMA's

incorrect pricing of observation room stays. BCBSMA refuses to credit the Fund for the remaining

$505,612 in observation room overpayments. This means that BCBSMA has reimbursed the Fund

for just under 20Yo of the total overpayment and that 80% ofthe overpayment remains unaccounted

for.

             49.     On information and belief, BCBSMA reached private settlements with          these

hospitals on this issue without the Fund's input or consent, and then used those funds to

compensate for a small portion of the Fund's losses. The settlements grossly undercompensate the




                                                      13
            Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 14 of 29




Fund for effors that BCBSMA caused or should have corrected in its pricing process. Significantly,

regardless of whether BCBSMA was able to recover any of the overpayments from the hospitals,

it owed the Fund the entire amount, since the overpayment was a direct result of BCBSMA's own

error in failing to apply its own, clearly identified payment policy. This one category of error and

the low settlement amount indicate that BCBSMA prioritizes its relationships with in-network

providers in contravention of its fiduciary duties and to the financial detriment of the Plan, which

has yet to be made whole.

       50. In addition to the observation        room effor, Claimlnformatics also identified       a

striking pattern of BCBSMA pricing claims at higher amounts than healthcare providers actually

billed them. In just one of many examples, a hospital billed $38,786 for a claim. BCBSMA then

priced that claim at$120,614-three times the billed charge.

BCBSMA Blocks the Fund from Recovering Overpavments

       51.     The Fund authorized Claimlnformatics to pursue recovery of the $1.4M in

overpayments Claimlnformatics identifred in its first stage of review. It did so in recognition    of

the fact that these were overpayments of the Fund's assets, and in the exercise of the Fund's

fiduciary duties to the Plan and its insureds.

        52. In March 2019, Claimlnformatics           and the Fund sent letters   to each provider

believed to have been overpaid, notifuing the provider of the ove{payment, giving the basis for the

belief of overpayment, and providing an opportunity to appeal.

        53.    By April 2019, Claimlnformatics was in direct communication with        a   majority of

these providers and had started to receive refund checks from providers who agreed that the Fund

had overpaid them. Within the first thirty days of recovery, Claimlnformatics collected $77,337.83

from providers. To date, Claimlnformatics has collected$204,772 in refund checks.



                                                 t4
                Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 15 of 29




        54.       On April 2,2019, BCBSMA demanded that the Fund cease its recovery efforts.

Christopher May, the Fund's account representative at BCBSMA, told the Fund to immediately

stop communicating with providers, claiming that such communications were'onot allowed" under

the ASA, even though the ASA contains no such prohibition and the Trustees have a fiduciary

duty to ensure that BCBSMA is appropriately administering the Plan.

       55.        While the Fund did not agree with BCBSMA that the effort to collect         the

overpayments was improper, the Fund nevertheless complied with BCBSMA's demand. At the

direction   of the Fund, Claimlnformatics      immediately ceased direct communications with

providers. But by doing so, the remainder of the overpayments the Fund and Claimlnformatics

identified in the first stage of review could not be recovered.

        56.        Around this time, BCBSMA contacted all of its network providers and instructed

them to ignore any notices of overpayments sent by the Fund. Some providers reached out to

Claimlnformatics and shared that BCBSMA had advised them not to send any refund checks to

the Fund, even though those providers agreed that they had received overpayments. Notably,

BCBSMA never followed up on those identified overpayments to ensure that the funds would be

returned to the Fund.

       57   -     On April 24, 2019, Brian Fox, Assistant General Counsel of BCBSMA, wrote a

letter reiterating that the Fund should not contact any providers directly.


BCBSMA Rej ects Claimlnformaticsn F indings and Stonewalls
Attempts to Corroborate That It Correctly Processed All Claims

       58.        Claimlnformatics continued to comb through the claims BCBSMA processed for

the Fund and identified numerous suspiciously or blatantly erroneously priced claims. Throughout

this process, the Fund regularly notified BCBSMA of Claimlnformatics' findings and concerns in




                                                  15
             Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 16 of 29




hopes that BCBSMA would work         with the Fund and Claimlnformatics to find common ground

and resolve the errors.

        59.      To help with this process, Claimlnformatics gave BCBSMA a detailed file

containing   a   sample   of 233 of the 5,574 claims that comprised the $1.4M in               identified

overpayments. Claimlnformatics narrowed these claims down even further into 80 sample claims

that represented the key pricing issues discovered. One area of concern involved Severity of Illness

("SOI") adjustments. Hospitals use SOI codes to classifu patients into levels 1,2,3, and 4 (i.e.

minor, moderate, major, and extreme), which identifu how sick a patient is and what burden of

illness the patient presents. For example, someone with an SOI of 1 is asymptomatic, requires only

noninvasive diagnostic or minor therapeutic procedures, and responds promptly to treatment. In

contrast, a person with a level 4 SOI has catastrophic manifestations of illness, requires emergency

life support, and has no response to treatment. When     a hospital   bills claims to the insurer, it uses

the SOI to adjust the contracted rate for the specific healthcare event. Thus, the cost of a healthcare

procedure for a patient with a level 4 SOI will be higher than the cost of that same procedure for a

patient with a level 3 SOI.

        60.      In its review, Claimlnformatics noticed an unusual number of claims with level 4

(the highes| SOI adjustments. Claimlnformatics suspected that some hospitals were upcoding-

or inflating the cost of the healthcare services by baselessly classiffing patients at higher SOIs.

Claimlnformatics could easily determine whether the hospitals actually engaged                 in billing
improprieties by auditing the suspect bills and reviewing the medical records to confirm whether

the patients were classified under the correct SOIs. Claimlnformatics and the Fund asked

BCBSMA to let them investigate the suspect claims and obtain the relevant records. BCBSMA

refused. Later, BCBSMA stated         it   audited the claims and that     all the SOIs were correct.



                                                   t6
            Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 17 of 29




Claimlnformatics and the Fund asked to see the audit records and medical records to verifu

BCBSMA's findings. BCBSMA refused to provide these records. In some cases, BCBSMA said

no audit records existed. As a result, BCBSMA prevented the Fund from being able to verifr

whether its own assets were being improperly expended as a result of BCBSMA's failure to

properly administer and pay the claims.

        61.     Claimlnformatics' concern that hospitals had upcoded SOIs was warranted. A

recent report by the Office of the Inspector General of the U.S. Department of Health and Human

Services (the "Department") concluded that "[s]tays at the highest severity level are vulnerable to

inappropriate billing practices, such as upcoding-the practice of billing at a level that is higher than

warranted." Trend Toward More Expensive Hospital Stays in Medicare Emerged Before COVID-

19 and Waruants Further Scrutiny, Ofhce of Inspector General, U.S.       Dep'r     oF HEALTH   & HuveN

Senvs. (Feb. 19, 202I), https://www.oig.hhs.gov/oei/reports/OEl-02-18-00380.asp ("Report").

The Report details a number of improper SOI billing practices and calculates their prevalence

based on the Department's 2014      to 2019 study. The Report recommends "targeted reviews" of

hospital stays that are "vulnerable to upcoding, as well as the hospitals that frequently bill for

them." Though the Report predates Claimlnformatics' discussions with BCBSMA,
Claimlnformatics' attempts       to audit and verifu these suspect           claims align with the

recommendations set forth in the Report. Despite the legitimacy of Claimlnformatics' concems,

BCBSMA refused to allow Claimlnformatics or the Fund to review these SOI level 4 claims.

BCBSMA has therefore completely blocked the Fund from examining whether the hospitals it

pays have engaged in a recognized and prevalent form of healthcare       billing   abuse.

        62.     Had BCBSMA properly exercised its obligations to Mass Laborers, it would have

identified these problems in advance, so as to avoid overpayment being made with Mass Laborers'



                                                   l7
           Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 18 of 29




funds. BCBSMA blocked Claimlnformatics' attempts to review even the most obviously incorrect

claims, thereby allowing such errors to remain hidden. One such claim was billed as two distinct

healthcare services: the hospital billed   it   as a foot amputation and the doctor billed   it   as a toe

amputation. Claimlnformatics asked BCBSMA to audit this claim since one of the charges was

necessarily incorrect. BCBSMA later asserted that          it   conducted an audit, which purportedly

revealed that the doctor erred and that the amputation was of the foot. Based on its experience in

the field, Claimlnformatics doubted that the doctor had made such a glaring error and billed a less

complex procedure than actually performed. Claimlnformatics accordingly requested to review

the audit report and medical records to veriff BCBSMA's finding. Once again, BCBSMA refused

to provide any documentation and therefore blocked the Fund from veriffing a blatant claim enor.

       63.     Throughout the parties' communications, the Fund and Claimlnformatics made

clear that they would be unable       to validate BCBSMA's findings without the               necessary

documentation, including BCBSMA's individual contracts with network providers, the newly

concealed payment policies, audit reports, and medical records.

       64.     Throughout these discussions, BCBSMA steadfastly maintained that

Claimlnformatics' findings were wrong. BCBSMA repeatedly asserted that               it   had processed

claims correctly in accordance with confidential contracts with in-network providers. Based on

BCBSMA's representations, each of these provider contracts sets forth arate schedule particular

to that provider and distinct from BCBSMA's operative billing policies. But despite the
importance of these provider contracts, and the applicable billing policies BCBSMA applied in

interpreting the contracts   to establish the amount of benefits to be paid by the Fund,              and

notwithstanding the Fund's repeated requests to see them, BCBSMA refused to let the Fund review

the contracts and policies so as to be able to confirm that BCBSMA had not caused the Fund to



                                                     l8
             Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 19 of 29




overpay claims. BCBSMA also repeatedly brushed aside other concerns by claiming-without

any proof or any opportunity for the Fund to verifu BCBSMA's assertions-that it had conducted

audits that showed that BCBSMA did not err and that no payment recovery would be necessary.

Despite the clear answers supposedly uncovered in BCBSMA's audits, BCBSMA refuses to show

the Fund the audit records or related medical records to verifu BCBSMA's findings.

        65.        As ERISA fiduciaries, the Trustees are obligated to take reasonable steps to ensure

that the Fund's assets are not being wasted. In this case, numerous red flags were identified

concerning a particular claim that appeared to be in error, but BCBSMA is precluding Mass

Laborers, through its Trustees, from confirming whether an effor took place relating to Mass

Laborers' own assets.

        66.        On information and belief, BCBSMA committed additional billing errors          and

erroneously overpaid unknown amounts out of the Fund's assets.

                                            COUNT ONE
                          (Breach of FiduciarT Duty,29 U.S.C. $ 1132(a)(2))

        67.        Plaintiffs incorporate by reference the preceding paragraphs as though such

paragraphs were      fully stated herein.

        68.        At all times relevant, and with specific   respect to the actions described above,

BCBSMA was an ERISA fiduciary. As such, it owed duties of loyalty, care, prudence, and candor

to other fiduciaries as well as to Plan participants and beneficiaries. BCBSMA breached those

duties by:   (l)   regularly processing claims in violation of BCBSMA's billing policies; (2) failing

to repay the Plan for overpayments it caused; (3) interfering with the Trustees' ability to fulfill

their own fiduciary duties by refusing to provide necessary information and interfering with the

Fund's recovery efforts; and (4) failing to furnish financial and other relevant information to the

Fund.



                                                    t9
             Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 20 of 29




         69.     These breaches, in turn, harmed the Plan and its members by: (1) causing them to

pay more than the Plan's terms required, which thereby necessitated more contributions to the

working capital account; (2) frustrating their ability to discover and recover Plan overpayments;

(3) increasing their own administrative costs by requiring them to spend time and resources

addressing BCBSMA's malfeasance; and (4) diminishing Plan assets.

         70.     BCBSMA is liable for its breaches of its fiduciary duties to the Plan under 29

U.S.C.   $   1109, and has proximately caused substantial damages to Plaintiffs, amounting to

millions of dollars in overpayments.

         71.     BCBSMA is personally liable to make good to the Fund any losses resulting from

its breaches of fiduciary duty and any overpayments caused by BCBSMA's own errors.

         72.     Plaintiffs are entitled to other equitable or remedial relief the Court finds

appropriate.

         73.     Plaintiffs are entitled to an accounting by BCBSMA (1) as part of BCBSMA's

fiduciary duties to the Fund and (2) so the Fund may evaluate the extent of BCBSMA's breaches

of fiduciary duties and mismanagement of Fund assets.

         74.     Plaintiffs are also entitled access to BCBSMA's provider contracts, payment

policies, and other supporting documentation so the Fund may finally review paid claims for

accuracy and pursue repayment on all claims that BCBSMA erroneously overpaid.

                                         COUNT TWO
                  (Engaging in Prohibited Transactions,29 U.S.C. $ 1132(a)(2))

         75.     Plaintiffs incorporate by reference the preceding paragraphs as though such

paragraphs were    fully stated herein.

         76. At all times relevant,       and with specific respect to the actions described above,

BCBSMA was an ERISA fiduciary. As such, BCBSMA was prohibited from dealing with the


                                                   20
             Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 21 of 29




assets   of the Plan in its own interest or for its own account. By doing so, BCBSMA engaged in

prohibited transactions under ERISA, 29 U.S.C. $ 1106(bX1).

         77.    BCBSMA used Plan assets to serve its own interests in two ways. In the first,

BCBSMA kept a 30olo recovery fee despite only having authorization to keep            20Yo   of payment

recoveries. In the second, BCBSMA retained recovery fees when it corrected claim pricing effors

that it caused, thus profiting from its own mistakes in violation of the ASA. BCBSMA's system-

in which it conducts claim pricing and overpayment recovery in a black box-is designed with an

incentive to allow overpayment-causing enors into the claim pricing process so that BCBSMA

can then recover extra fees when such errors are subsequently corrected.

         78.    Plaintiffs are entitled        to   equitable relief   to enjoin BCBSMA's     prohibited

transactions. BCBSMA is also personally liable to the Fund for the losses to the Plan stemming

from those transactions.

                                         COUNT THREE
                        (Breach of F'iduciary Duty,29 U.S.C. $ 1132(a)(3))

         79.    Plaintiffs incorporate by reference the preceding paragraphs as though such

paragraphs were fully stated herein.

         80.     This claim is brought under 29 U.S.C. $ I132(a)(3) as an alternative to Count One

and Two, which are brought under 29 U.S.C. $ 1132(a)(2). Plaintiffs seek relief under Count Three

only to the extent the Court finds that such relief is not available to Plaintiffs under Counts One

and Two.

         81. At all times relevant, and with specific           respect to the actions described above,

BCBSMA was an ERISA fiduciary. As such, it owed duties of loyalty, care, prudence, and candor

to other fiduciaries   as   well   as   to Plan participants and beneficiaries. BCBSMA breached those

duties by: (1) regularly processing claims in violation of BCBSMA's billing policies; (2) failing


                                                       2T
             Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 22 of 29




to repay the Plan for overpayments it caused; (3) interfering with the Trustees' ability to fulfill

their own fiduciary duties by refusing to provide necessary information and interfering with the

Fund's recovery efforts; and (a) failing to furnish financial and other relevant information to the

Fund.

         82.     These breaches, in turn, harmed the Plan and its members by:   (l)   causing them to

pay more than the Plan's terms required, which thereby necessitated more contributions to the

working capital account; (2) frustrating their ability to discover and recover Plan overpayments;

(3) increasing their own administrative costs by requiring them to spend time and resources

addressing BCBSMA's malfeasance; and (4) diminishing Plan assets.

         83.     Plaintiffs are entitled under 29 U.S.C. $ 1132(a)(3)(A) to sue to enjoin any act or

practice which violates ERISA or the terms of the Plan, and under 29 U.S.C. $ 1132(a)(3)(B) to

sue   for appropriate equitable relief to redress BCBSMA's violations and to enforce the provisions

of ERISA and the terms of the Plan.

         84.     Plaintiffs are therefore entitled to a full accounting by BCBSMA (1) as part of

BCBSMA's fiduciary duties to the Fund and (2) so the Fund may evaluate the extent of

BCBSMA's breaches of fiduciary duties and mismanagement of Fund assets.

         85.     Plaintiffs are further entitled access to BCBSMA's provider contracts, payment

policies, and other supporting documentation relating to how BCBSMA processes Plan claims and

directs Fund assets.

                                          COUNT FOUR
                                           (Accounting)

         86.     Plaintiffs incorporate by reference the preceding paragraphs as though          such

paragraphs were fully stated herein.




                                                 22
           Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 23 of 29




       87.    Pursuant to the ASA, BCBSMA agreed to take on a number of managerial and

disuetionary responsibilities, which thus rendered it an ERISA fiduciary owing fiduciary duties.

Among these duties is the duty to act in accordance with the documents and instruments governing

the Plan and to provide an accounting to the Fund upon request.

       88.    BCBSMA has repeatedly refused the Fund's requests for the documents and

instruments that BCBSMA has indicated govern the Plan. These include the individual provider

contracts and BCBSMA's governing payment policy. BCBSMA has further failed to furnish the

Fund with any financial information regarding the administration and management of the Plan and

Fund assets despite the Fund's repeated requests.

       89.     BCBSMA's refusal to provide the Fund with provider contracts, supporting

documentation, relevant financial information, and an accounting of processed claims has harmed

Plan members by concealing the extent          of BCBSMA's misconduct and mismanagement           and

preventing the Fund from recovering overpaid amounts. Furthermore, BCBSMA has inflated the

cost of healthcare, requiring union members' employers to contribute moro towards health benefits

and thus withhold more money from union members' paychecks.

       90.     The Fund is entitled to an equitable accounting in addition to the legal damages

sought in the other claims because legal damages     will   remedy only a fragment of the overpayments

BCBSMA has erroneously made over the years.

                                              COUNT FIVE
                                           (Breach of Contract)

       91.     Plaintiffs incorporate by reference the preceding paragraphs as though             such

paragraphs were   fully   stated herein.

       92.     The Fund and BCBSMA are parties to the ASA.




                                                    23
             Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 24 of 29




         93.       The ASA is a valid, legal, binding, and enforceable contract entered into for

consideration.

         94.       Plaintiffs fully complied with their obligations under the ASA.

         95.       In breach of   express terms   of the ASA, BCBSMA did not procsss claims in

accordance    with its own policies, review paid claims for errors or fraud, or reprocess incorrect

claims the Fund brought to its attention.

         96.       In breach of express terms of the ASA, BCBSMA collected a 30o/o recovery fee,

instead of the 20Yo agreed to, after collecting overpayments on erroneously paid claims. In further

breach, BCBSMA recovered this recovery fee in unauthorized situations.

         97.       As a direct and proximate result of the breach, the Fund suffered a significant loss

of its   assets   in addition to the administrative   fees the Fund paid BCBSMA for unperformed

servlces.




                                             COUNT SIX
                                       (Breach of the Covenant of
                                      Good Faith and Fair Dealing)

         98.       Plaintiffs incorporate by reference the preceding paragraphs as though         such

paragraphs were      fully stated herein.

          99.      The Fund and BCBSMA are parties to the ASA.

          100.     The ASA is a valid, legal, binding, and enforceable contract entered into for

consideration.

          101. A      covenant    of good faith and fair dealing is implied in all        contracts in

Massachusetts.




                                                      24
            Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 25 of 29




        102.    The implied covenant prevents    a   party from doing anything that will have the effect

of destroying or injuring the right of the other party to the fruits of the contract.

        103.    The Fund reasonably understood the ASA to permit either BCBSMA or the Fund

to pursue claim recovery for erroneous payments.

        104.    The Fund reasonably understood the ASA to include implied promises that neither

it nor BCBSMA would obstruct the other's efforts to pursue payment recovery.

        105.    The Fund reasonably understood the ASA to establish an agency relationship in

which the Fund is the principal and BCBSMA is the agent in pricing claims, directing Fund assets,

and pursuing payment recovery.

        106.    The Fund reasonably understood the ASA              to   include implied promises that

BCBSMA would share with the Fund all foundational information governing BCBSMA's

discharge of its duties under the contract.

        107.    BCBSMA acted in bad faith in refusing to give the Fund access to documentation

allegedly supporting BCBSMA's repeated yet unsupported assertion that all suspect claims had

been priced correctly.   BCBSMA acted in bad faith by de-publishing its previously public payment

policy once the Fund began inquiring about why so many claims were processed in violation of

that policy and refusing to provide that policy to the Fund when requested. BCBSMA acted in bad

faith in collecting a 30Yo recovery fee on overpaid claims when only 20Yo was authorized and

collecting recovery fees in unauthorized situations.

        108.    As a direct and proximate result of this breach, the Fund incurred damages in the

amount of all overpaid claims that BCBSMA prohibits the Fund from meaningfully identifring

and/or recovering.




                                                     25
           Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 26 of 29




       109.    The Fund is entitled to recover from BCBSMA actual damages as a result of these

breaches in an amount to be determined at trial.

       110.    The Fund is also entitled to punitive damages as may be assessed by the jury.

       111.    Further, the Fund as the principal is entitled to equitable relief from its agent in the

form of access to BCBSMA provider contracts and other supporting documentation so that it can

assess the agent's performance and     methodology in carrying out its contracted duties.

       ll2.    Further, given the agency relationship between the parties, the foundational

documents setting forth the agent's methodology in carrying out its duties to the principal belong,

or at minimum should be available, to the principal. The Fund is therefore entitled to          access

BCBSMA's provider contracts and other supporting documentation.

       113.    The Fund is also entitled to a full accounting of claims processed by BCBSMA

                                      COUNT SEVEN
                (Unfair and Deceptive Business Practices, Mass. G.L. 93A S 9)

        ll4.   Plaintiffs incorporate by reference the preceding paragraphs as though such

paragraphs were fully stated herein.

       115.    This claim is brought under Mass. G.L. 93A $ 9.

        116.   BCBSMA committed unfair and deceptive business acts and practices when it

repeatedly performed contracted duties in violation of the operating payment policy and for its

own hnancial gain.

        ll7.   BCBSMA committed unfair and deceptive business acts and practices by

consistently stonewalling   its client, the Fund, by refusing to provide the Fund necessary
information about claims processing and misdirection of Fund      assets.


        118. BCBSMA         committed unfair and deceptive business acts and practices by

unilaterally amending the ASA in order to collect a higher recovery fee than agreed to. Further,


                                                   26
               Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 27 of 29




BCBSMA committed unfair and deceptive business acts and practices by collecting recovery fees

in unauthorized situations and failing to retum those fees when they were discovered. The system,

as designed by    BCBSMA, gives it an incentive to allow enors to lead to overpayments so that

BCBSMA can then recover extra fees when such errors are subsequently corrected.

         I19.    On January 15,2020, Plaintiffs, through their counsel, delivered to BCBSMA a

written demand for relief that set forth the unfair and deceptive business acts and practices

committed by BCBSMA against Plaintiffs. BCBSMA refuses to provide the relief requested in

that letter.

         120.    BCBSMA's unfair and deceptive business acts and practices have injured Plaintiffs

bV (1) depleting Fund assets by causing the Fund to overpay claims; (2) frustrating their ability to

discover and recover Plan overpayments; and (3) increasing the Plan's administrative costs by

requiring them to spend time and resources addressing BCBSMA's malfeasance.

         l2I.    BCBSMA's unfair and deceptive business acts and practices are the direct cause of

Plaintiffs' injuries because (1) the relationship between the parties required the Fund to blindly

rely on BCBSMA's pricing of claims and make payments in accordance with BCBSMA's pricing;

(2) BCBSMA instructed in-network providers to cease communication with the Fund regarding

overpayment recoveries and the providers complied; and (3) BCBSMA's gatekeeping of crucial

and foundational documents is the primary,        if   not the only, barrier preventing the Fund from

identifring the extent of BCBSMA's misdirection of Fund assets and recovering those unidentified

overpayments.

         I22.    Plaintiffs are entitled to legal damages as a result.

                                           JURY DEMAND




                                                   27
             Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 28 of 29




       123.    Counts One, Two, and Three above are brought under ERISA, for which Plaintiffs

are submitting their claims to the Court for final adjudication in a Bench Trial. For Counts Four

through Seven, Plaintiffs hereby demand a Jury Trial for determination of BCBSMA's liability

and appropriate remedies.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully demands the following relief:

       (i)     Damages and interest thereon in an amount to be determined at trial;

       (iD     Punitive damages in an amount to be determined attrial;

       (iiD    An accounting of paid claims;

       (iv)    Access to BCBSMA's provider contracts and other back-up documentation relating
               to how BCBSMA has processed Plan claims;

       (")     A declaratory judgment that the Fund is entitled to independently pursue clarm
               payment recovery;

       (iii)   Reasonable attorneys' fees and costs plus pre- and post-judgment interest in
               accordance with the foregoing; and

       (iv)    Such other and fuither relief as the Court deems just and proper



Dated: March 26,202I                                        Respectfully submitted,

                                                            O'REILLY, GROSSO, GROSS           &
                                                            JONES, P.C.

                                                            By,,lsl James F. Grosso

                                                            James F. Grosso, Esq.
                                                             1661 Worcester Road, Suite 403
                                                            Framingham, MA 01701
                                                            Tel: 508.620.0055
                                                            jgrosso@ogglaw.com

                                                            ZUCKERMAN SPAEDER LLP
                                                            By:



                                               28
Case 1:21-cv-10523-IT Document 1 Filed 03/26/21 Page 29 of 29




                                      D. Brian Hufford, Esq.
                                      (pro hac vice pending)
                                      Jason Cowart, Esq.
                                      Qtro hac vice pending)
                                      Leila Bijan, Esq.
                                      Qro hac vice pending)
                                      485 Madison Avenue, lOth Floor
                                      New York, NY 10022
                                      Tel:212.704.9600
                                      Fax: 917.261.5864
                                      dbhufford@zuckerman.com
                                      jcowart@ntckerman.com
                                      lbijan@nrckerman.com

                                      C ouns el   for   Mss s achus et ts
                                      Laborers' Health and Welfare Fund,
                                      Trustee s of Mas sachusetts Laborers'
                                      Health and l(elfare Fund




                            29
